Citation Nr: 1311667	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  09-26 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for anxiety and depression, claimed as secondary to service-connected ulcerative colitis.  


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran (Appellant or Claimant) had active duty service from November 1980 to March 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The issue of entitlement to service connection for anxiety and depression is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran sustained a cervical spine injury in service.

2.  Symptoms of a cervical spine disorder were not chronic in service. 

3.  Arthritis of the cervical spine did not manifest to a compensable degree within one year of separation from service in March 1985.   

4.  Symptoms of a cervical spine disorder have not been continuous since service separation.  

5.  The Veteran's currently diagnosed cervical spine arthritis is not related to active service.  






CONCLUSION OF LAW

The criteria for service connection for cervical spine disorder, including arthritis, have not been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

A March 2007 letter advised the Veteran of the evidence required to substantiate the claim for service connection for a cervical spine disorder.  The March 2007 letter advised the Veteran of VA's duties to assist him in obtaining evidence.  The March 2007 letter included notice of how disability ratings and effective dates are determined. 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements.  The Veteran was afforded a  VA examination of his cervical spine in June 2009.  The June 2009 VA examiner provided a medical opinion regarding the claimed cervical spine disability based upon a review of all of the pertinent evidence of record, to include service treatment records and post-service VA medical records, and the Veteran's reported history of cervical spine symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  

Service Connection for a Cervical Spine Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship of nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, diagnosis of degenerative disease of the cervical spine has been shown.   Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 
§ 3.303(b) applies to the claim for service connection for a cervical spine condition.  
Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease, at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, the generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as arthritis, became manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable medical or lay evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303   (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Veteran contends that a current cervical spine disability is related to service.  The Veteran asserts that he injured his cervical spine when he fell on his head during service and that he has had continuous cervical spine symptoms since service.

After a review of all of the evidence, lay and medical, the Board finds that the Veteran sustained an injury of the cervical spine in service but that cervical spine symptoms were not chronic in service.  A December 1983 entry in the service treatment records reflects that the Veteran reported that he fell out of bed (approximately 5 feet) and landed on his head.  The Veteran reported recurring headaches and limited range of motion for seven days.  Examination of the neck showed full range of motion, but with pain upon flexion.  Impression was cervical strain.  

During service, in September 1984, the Veteran reported a complaint of a stiff neck.  Examination showed no notable inflammation or physical defect and full range of motion.  Assessment was probable neck strain.  The October 1984 service separation examination noted a normal clinical evaluation of the spine.  No complaints or diagnoses of a cervical spine disorder were noted.  In December 1984, the Veteran reported headache and neck pain of four days in duration.  Assessment was tension headache.  The Veteran separated from service in March 1985. 

The Veteran asserts that he has had continuous cervical spine symptoms since service separation.  After a review of the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that symptoms of a cervical spine disability have not been continuous since service separation in  March 1985.  

The October 1984 separation examination does not reflect chronic symptoms of a cervical spine disorder.  Arthritis of the cervical spine did not manifest within one year of service separation in March 1985.  As findings or diagnosis of arthritis of the cervical spine is not shown within one year of service separation in March 1985, there is no basis for presumptive service connection for arthritis of the cervical spine as a chronic disease manifesting to a compensable degree within one year of service separation.  38 C.F.R. §§ 3.307, 3.309. 

Following service separation in March 1985, the evidence of record shows no complaints, diagnosis, or treatment for a neck disorder until August 2002. 

The Veteran had a VA general medical examination in December 1994.  The examination report noted that, with regard to the musculoskeletal system, the Veteran did not give a history of arthralgia or arthritis.  The December 1994 report also did not note any diagnoses regarding the cervical spine.  The December 1994 VA general examination which does not show any complaints or findings of a cervical spine disorder weighs against a finding of continuity of symptoms since service.

Initial post-service complaints of a cervical spine disorder are noted in a VA primary care treatment note dated in August 2002.  An August 2002 VA treatment record reflects that the Veteran reported occasional headaches at the back of his neck related to neck stiffness.  The VA treatment record dated in 2002 does not reflect any complaint of chronic or continuous symptoms of a cervical spine disability since service.  

VA treatment records dated in January 2007 reflect that the Veteran was seen for a chiropractic clinic consult.  He reported neck pain and occasional lumbago.  The Veteran reported that he was previously followed by a private chiropractor for a work-related injury and now had continued neck and back symptoms.  

A VA outpatient record dated in January 2007 reflects that the Veteran presented with a history of neck pain.  The Veteran reported a history of injury in 1982, when he fell and landed on his head.  He reported that he had stiffness since then.  Impression was chronic neck pain consistent with cervical spondylosis.  The January 2007 treatment record did not note any report of a work-related injury.     

The Board finds the Veteran's report of continuous cervical spine symptoms not to be credible.  The negative service separation examination, as well as the Veteran's reported work-related injury weigh against a finding of continuous cervical spine symptoms since service.  The Veteran's report of continuous cervical spine symptoms since service is inconsistent with the December 1994 VA examination, which did not note any complaints or findings of a cervical spine disorder and the 2002 VA outpatient record, which does not reflect a history of continuous cervical spine symptoms since service.  The VA chiropractic treatment records dated in January 2007 reflect inconsistent medical histories regarding the Veteran's cervical spine disability.  The initial consultation in January 2007 noted a history of work-related injury but no report of cervical spine symptoms since service.  A subsequent January 2007 chiropractic consultation noted a history of a fall in service and neck pain since 1982 and no report of any history of work-related injury.  The inconsistent medical history weighs against a finding of continuous  cervical spine symptomatology since service.  The absence of post-service complaints, findings, diagnosis, or treatment of a cervical spine disability after separation from service until 2002 is one additional factor that tends to weigh against a finding of continuous symptoms of a cervical spine disorder after service separation.  See Buchanan, 451 F.3d 1331, 1337 (2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining the credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

The Board finds that the weight of the evidence demonstrates that the current cervical spine disability is not related to service.  The Veteran had a VA examination in June 2009.  The Veteran reported daily stiffness and neck pain.  The VA examiner diagnosed mechanical neck strain with degenerative changes with mild residual functional impairments.  The VA examiner opined that the Veteran's current cervical spine condition is not likely related to an isolated in-service fall in 1983, given no documentation of neck symptoms from 1984 until 2002 and 2006.  
An x-ray on VA examination in June 2009 showed moderate osteoarthritic disease at C5-C6. 

Based on the foregoing, the Board finds that the lay and medical evidence of record weighs against the claim for service connection for a cervical spine disorder.  The only medical nexus opinion of record weighs against the claim, and the weight of the evidence demonstrates no continuous post-service symptoms of a cervical spine disorder. 


For the reasons set forth above, the Board finds that a preponderance of the evidence is against the claim for service connection for a cervical spine disorder.  Because the preponderance of the evidence is against the claim, there remains no reasonable doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for a cervical spine disorder, including arthritis, is denied.  


REMAND

In June 2012, the Veteran's representative submitted additional medical evidence which pertains to the issue of service connection for anxiety and depression.  The Veteran's representative did not submit a waiver of AOJ review. 

In January 2013, the Board sent the Veteran and his representative a letter, which advised the Veteran that the evidence submitted in June 2012 was not previously considered by the AOJ.  The Veteran was informed of his right to waive AOJ review of the evidence.  The letter advised the Veteran that he had 45 days to respond and that the case would be remanded to the AOJ if no response was received.  There was no response received from the Veteran or his representative   within the specified 45-day period.

The Board finds there is additional evidence and argument related to the issue of service connection for anxiety and depression submitted without a waiver of initial RO consideration, so is referred for initial review.  See 38 C.F.R. § 20.1304(c) (2012).   


Accordingly, the issue of service connection for anxiety and depression is REMANDED for the following action:

The issue of entitlement to service connection for anxiety and depression, claimed as secondary to service-connected ulcerative colitis, should be readjudicated,  to include a review of all the most recently submitted evidence of record.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


